Title: To Thomas Jefferson from John Poumairatt, 9 May 1807
From: Poumairatt, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Georgetown May 9th 1807
                        
                        Wishing to do miself the honour of calling on you in person to express my gratefull thanks for your Kindness
                            in patronising the Map of the Territory of Orleans By Mr. Bmi. Lafon, I yesterday called at the President’s House with the
                            map which I tooke the liberty of leaving when I was informed that you were gone to Monticello—J Milligan my agent in this
                            place will take the liberty to hand you this letter, and will be happy to execute your orders, if any more maps should be
                            wanted. 
                  With Grateful thanks I have the honour respectfully to subscribe myself your obedient humble servant
                        
                            Poumairatt
                            
                        
                    